t c no united_states tax_court charles h browning jr and patricia l browning petitioners v commissioner of internal revenue respondent docket nos filed date h county has a program to preserve farmland by purchasing development rights from landowners under that program ps conveyed an easement to the county in consideration of a cash downpayment and an installment note ps claimed a charitable_contribution on the basis that they had made a bargain sale of the easement to the county the consideration received by ps from the county was consistent with consideration paid_by the county to other participating landowners under the program relying on sec_1_170a-14 income_tax regs r argues that evidence of consideration paid_by the county under the program is determinative of the fair_market_value of the easement held because ps have shown that the market created by the county under the program was populated by sellers intending to make gifts to the county and was not determinative of fair_market_value ps are entitled to present evidence of the fair_market_value of their land before and after the conveyance of the easement held further fair_market_value of easement determined held further economic benefit of charitable_contribution_deduction tax-free interest and tax_deferral from installment_sale are not part of amount_realized by petitioners amount_realized and charitable_contribution determined james l thompson lewis r schumann and glenn m anderson for petitioners susan t mosley and warren p simonsen for respondent halpern judge these consolidated cases involve the following determinations by respondent of deficiencies in petitioners’ federal income taxes year deficiency dollar_figure big_number big_number big_number the issue in dispute is the amount if any of petitioners’ charitable_contribution on account of petitioners’ conveyance to howard county maryland in of an easement relating to certain real_property unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact introduction some facts have been stipulated and are so found the stipulation of facts filed by the parties along with accompanying exhibits is incorporated herein by this reference petitioners resided in woodbine maryland at the time the petitions herein were filed subject property the real_property that is the subject of this case is a dollar_figure acre tract of land located pincite florence road woodbine howard county maryland the land and howard county or the county respectively the land has been in mrs browning's family for six generations and was acquired by petitioners in following the death of mrs browning’s parents the principal use of the land is agricultural the land is situated between tracts of land owned by william barnes to the north the barnes tract and by gene mullinix to the south the mullinix tract conveyance by deed of easement dated date the conveyance date petitioners conveyed to howard county an easement restricting development of the land the easement in consideration thereof petitioners received dollar_figure in cash immediately and howard county’s agreement to make installment payments of an additional dollar_figure over a period of approximately years for a total sales_price of dollar_figure the bulk of the sales_price dollar_figure is to be paid at the end of the 30-year installment period interest on the unpaid balance of the sales_price is payable at a minimum rate of percent a year land preservation program howard county acquired the easement pursuant to the county’s agricultural land preservation program the program the program is the county’s primary tool for preserving farmland pursuant to the program the county purchases development rights from landowners and holds those rights in perpetuity the only permissible use of land in the program is agricultural use a landowner’s participation in the program is voluntary the objective of the program is to support the agricultural community by helping to keep the county’s land base available for farming and by minimizing the impact of residential development in agricultural areas prior to howard county was limited in that by law the most it could pay for development rights wa sec_50 percent of the fair_market_value of the subject land in howard county invigorated the program by removing the purchase_price limitation and by adopting a new financing mechanism involving installment purchase agreements the installment purchase agreements were to have a term of approximately years which the county believed allowed it to leverage its accumulated funds over an extended period the county’s obligation to make installment payments was described by the county as a general obligation of the county the county advised interested landowners that potential benefits of a sale to the county included tax-exempt_interest on the installment_obligation the deferral of taxes on capital_gains and a charitable_contribution_deduction although after howard county was not limited by law in what it could pay for development rights the county initially adopted a policy of paying no more than dollar_figure an acre later increased to dollar_figure the limitation the maximum price was paid for the best qualified farmland as determined by a formula adopted by the county and lesser amounts were paid for lesser qualified farmland the limitation was adopted as a budgetary constraint because the county had limited funds to purchase development rights to the big_number to big_number acres it wished to encumber given howard county’s knowledge of the value of farmland in the county the limitation was fixed so as to produce a price equal to only a portion to percent of the maximum expected fair_market_value of development rights in the case of each acquisition of development rights pursuant to the program before an offer was made by howard county the county obtained an appraisal of the value of the subject property both encumbered and unencumbered by the development restriction the price offered by the county was always less than the reduction in fair_market_value indicated by the appraisal market for development rights during the only purchaser of development rights to farmland in howard county was the county under the program petitioners’ charitable_contribution deductions with respect to petitioners’ participation in the program howard county obtained an appraisal by edward a griffith of the e a griffith real_estate co towson maryland mr griffith is an experienced real_estate appraiser mr griffith conducted his appraisal as of date and concluded that the fair_market_value of the land was dollar_figure the agricultural value of the land was dollar_figure and the value of the easement was dollar_figure mr griffith updated his appraisal of the land for petitioners on date and concluded that the fair_market_value of the land as of date remained dollar_figure in accordance with mr griffith’s appraisal of the easement at dollar_figure petitioners claimed a charitable_contribution of dollar_figure during which is the difference between the appraised value of dollar_figure and the dollar_figure received for the easement from howard county because of annual limitations on the amount of the deduction that may be claimed by an individual on account of charitable_contributions petitioners claimed deductions on account of the conveyance of the easement to the county as follows dollar_figure big_number big_number big_number total dollar_figure respondent disallowed those deductions on the grounds that petitioners had failed to substantiate the charitable_contribution resulting from the conveyance of the easement expert testimony petitioners’ experts stanley o benning petitioners presented the expert testimony of stanley o benning president of benning associates inc land planning consultants mr benning is registered as a landscape architect in maryland and other states and is an experienced land planner mr benning has opinions as to the number of 3-acre estate lots that could be developed on the land under three alternative scenarios development of the land in conjunction with both the barnes and mullinix tracts development of the land in conjunction with only the barnes tract and development of the land alone mr benning is of the opinion that under the first two scenarios lots could be developed on the land and under the third scenario lots could be developed on the land mr benning’s opinions are expressed in a report dated date the benning report gary lee sapperstein petitioners presented the expert testimony of gary lee sapperstein of sapperstein associates real_estate appraisers mr sapperstein is a certified general real_estate appraiser in maryland and other states mr sapperstein has opinions as to the fair_market_value of the easement as of the conveyance date mr sapperstein believes that as of the conveyance date the highest_and_best_use of the land was for development into single family residential lots mr sapperstein has reviewed the benning report and apparently accepts its conclusions as to lot yield the benning report illustrates that the subject property’s size shape and topography is capable of being developed with single family residential lots it should be noted that there is a potential for an increase in the yield to lots if the property were to be jointly developed with the adjacent property owners mr sapperstein believes that the highest_and_best_use of the land after conveyance of the easement is as a farm subject_to the restrictions of the easement mr sapperstein was aware of previous conveyances of development rights to howard county under the program but he concluded that there did not exist a substantial record of ‘fair market value’ transfers that present a meaningful or valid comparison to the subject property as a disadvantage he mentions the initial limit of percent of fair_market_value of the subject land and the subsequent per acre cap of dollar_figure mr sapperstein chose to estimate the value of the easement by using the before and after approach comparing market data for comparable properties sold with development rights intact to market data for properties sold for agricultural use mr sapperstein concludes that the value of the development rights that were sold to howard county is the difference between the before and after values based on his assumptions as to highest_and_best_use and lot yield mr sapperstein reached the conclusion that if lots could be developed on the land the fair_market_value of the easement on the conveyance date was dollar_figure and if lots could be developed on the land the fair_market_value of the easement on the conveyance date was dollar_figure mr sapperstein provides the following tables to illustrate his calculations the entries for improvements reflect a dwelling on the land lot scenario valuation land improvements total before after dollar_figure big_number dollar_figure big_number easement value lots dollar_figure big_number dollar_figure lot scenario valuation land improvements total before after dollar_figure big_number dollar_figure big_number easement value lots respondent’s expert m ronald lipman dollar_figure big_number dollar_figure respondent presented the expert testimony of m ronald lipman of lipman frizzell mitchell llc real_estate appraisers and consultants mr lipman is a certified general real_estate appraiser in maryland and other states mr lipman has an opinion as to the fair_market_value of the easement as of date mr lipman believes that as of that date the highest_and_best_use of the land was for development into single family residential lots as was true for mr sapperstein mr lipman believes that the highest_and_best_use of the land after conveyance of the easement is as a farm subject_to the restrictions of the easement montgomery county is adjacent to howard county mr lipman was aware that in montgomery county sales of development rights known as transferable development rights tdrs occur with some frequency mr lipman testified that a montgomery county landowner who conveys a tdr gives up the right to residential development and is left with land available only for agricultural or similar use he believes that sales of tdrs in montgomery county are at prices that represent a true indication of arms length negotiations for the totality of the development rights mr lipman believes that montgomery county sales of tdrs present dependable comparable sale s in the context of development rights valuation and can be used as direct sales comparisons mr lipman notes that howard county's instructions to their appraisers state by law howard county may not pay more for the easement than fifty percent of the appraised fair_market_value of the property fn ref omitted mr lipman recognizes that howard county landowners may accept a price from the county below the before and after differential in value of their land he concludes accordingly while the montgomery county sales of tdr’s adequately represent the totality of monetary award and therefore are dependable vis-a-vis the direct comparison approach development rights sales in howard county do not reflect those characteristics therefore the howard county sales themselves do not constitute full consideration and we cannot use them from a direct comparison perspective mr lipman considers data from montgomery county sales of tdrs that would suggest development rights values for property in howard county by direct comparison in the range of dollar_figure to dollar_figure nevertheless he concludes after considering this data we believe that the before and after approach to value is a more accurate measure of the subject’s development rights during his oral testimony mr lipman agreed that data from montgomery county sales of tdrs is irrelevant to determining the fair_market_value of the easement based on his assumptions as to highest_and_best_use mr lipman reached the conclusion that the fair_market_value of the easement on date was dollar_figure mr lipman provided the following table to illustrate his calculations the entries for improvements reflect a dwelling on the land land impvts total before value less after value dollar_figure big_number dollar_figure big_number dollar_figure big_number easement value rounded dollar_figure n a dollar_figure i introduction opinion petitioners assert that they made a bargain sale of the easement to howard county and that they are entitled to claim a charitable_contribution equal to the difference between the fair_market_value of the easement and the amount_realized from the sale respondent contends that petitioners have failed to demonstrate that the fair_market_value of the easement exceeded the amount_realized from the sale there is no dispute regarding petitioners' satisfaction of any other requirements set forth in sec_170 and the regulations thereunder including whether the contributed_property if any constitutes a qualified_conservation_contribution under sec_170 therefore the only issues we must address are the fair_market_value of the easement and the amount_realized from the sale ii principal provisions of law sec_170 provides the following general_rule with respect to charitable_contributions there shall be allowed as a deduction any charitable_contribution as defined in subsection c payment of which is made within the taxable_year a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary sec_1_170a-1 income_tax regs provides in pertinent part if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution fair_market_value as defined by the regulations is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs sec_1_170a-7 income_tax regs provides that except as provided in sec_1_170a-14 income_tax regs the amount of the deduction under sec_170 in the case of a partial interest in property is the fair_market_value of the partial interest at the time of the contribution sec_1_170a-14 income_tax regs in part provides as follows the value of the contribution under sec_170 in the case of a charitable_contribution of a perpetual conservation restriction is the fair_market_value of the perpetual conservation restriction at the time of the contribution see sec_1_170a-7 if there is a substantial record of sales of easements comparable to the donated easement such as purchases pursuant to a governmental program the fair_market_value of the donated easement is based on the sales prices of such comparable easements if no substantial record of market-place sales is available to use as a meaningful or valid comparison as a general_rule but not necessarily in all cases the fair_market_value of a perpetual conservation restriction is equal to the difference between the fair_market_value of the property it encumbers before the granting of the restriction and the fair_market_value of the encumbered property after the granting of the restriction iii arguments of the parties petitioners relying principally on the testimony of their experts contend that the fair_market_value of the easement on the conveyance date was dollar_figure petitioners argue that the amount_realized on the sale of the easement is dollar_figure and therefore the amount of the charitable_contribution is dollar_figure respondent argues that petitioners’ conveyance of the easement to howard county did not constitute a bargain sale because the amount_paid by howard county to petitioners was in petitioners recognize that dollar_figure is less than the dollar_figure determined by mr griffith in his appraisal as the fair_market_value of the easement and used by petitioners in determining their claim of a dollar_figure charitable_contribution on account of their sale of the easement to howard county petitioners ask that their return be corrected to read dollar_figure for the fair_market_value of the contributed portion of the easement to howard county because of the annual limitation on the amount of the deduction that may be claimed by an individual on account of charitable_contributions see sec_170 petitioners’ requested correction does not affect the deficiencies determined by respondent for the years in question we need deal no further with the consequence of petitioners’ request for a correction of their return line with the amount that the county paid generally for development rights under the program and thus represented the fair_market_value of the easement respondent relies on sec_1_170a-14 income_tax regs which prescribes a methodology for determining the fair_market_value of donated easements of the type conveyed by petitioners to the county respondent argues that there is a universe of sales of development rights to the county under the program that that universe constitutes a substantial record of sales of comparable development rights and that there were no other sales of development rights in the county during relying on sec_1_170a-14 income_tax regs respondent denies the relevance of any appraisal evidence that would support any different greater fair_market_value thus by in effect defining the fair_market_value of the property transferred by what the county paid for it respondent denies that petitioners made a bargain sale to the county denying that they made a bargain sale respondent denies that they made a charitable_contribution alternatively respondent argues that the fair_market_value of the easement is no greater than dollar_figure and that the valuable benefits received by petitioners including the dollar_figure and the anticipated charitable_contribution deductions must be subtracted from that figure to determine properly the amount of the charitable_contribution iv analysis of the fair_market_value of the easement a introduction a bargain sale is a transfer of property that is in part a sale_or_exchange and in part a gift see sec_1_1001-1 example income_tax regs which provides as follows a transfers property to his son for dollar_figure such property in a’s hands has an adjusted_basis of dollar_figure and a fair_market_value of dollar_figure a has no gain and has made a gift of dollar_figure the excess of dollar_figure the fair_market_value over the amount_realized dollar_figure where the bargain sale is to a charitable_organization the gift generally constitutes a charitable_contribution see sec it should be noted that in making the alternative argument respondent does not rely on the following sentences of sec_1_170a-14 income_tax regs if as a result of the donation of a perpetual conservation restriction the donor or a related_person receives or can reasonably expect to receive financial or economic benefits that are greater than those that will inure to the general_public from the transfer no deduction is allowable under this section however if the donor or a related_person receives or can reasonably expect to receive a financial or economic benefit that is substantial but it is clearly shown that the benefit is less than the amount of the transfer then a deduction under this section is allowable for the excess of the amount transferred over the amount of the financial or economic benefit received or reasonably expected to be received by the donor or the related_person 170a-4 c ii income_tax regs in order for a conveyance to constitute a charitable_contribution as a bargain sale the seller must make the conveyance with the requisite charitable intent and the fair_market_value of the property on the date of the sale must in fact exceed the sales_price 59_tc_566 accord 39_tc_665 see also 86_tc_243 taxpayer who makes a bargain_sale_to_charity is entitled to claim a charitable_contribution equal to the difference between the fair_market_value of the property and the amount_realized from the sale it is clear from respondent’s briefs that respondent is not challenging petitioners’ charitable intent respondent would concede that petitioners’ evidence as to the subjective beliefs of the parties is persuasive on the issue of donative_intent but is arguing that the fair_market_value of the easement did not exceed the amount_realized from its sale p etitioners bear the burden of showing that what they received in exchange for the deed of easement was not commensurate with the value of the property exchanged therefore we shall first determine the fair_market_value of the easement on the conveyance date b sec_1_170a-14 income_tax regs the general_rule is that the amount of a charitable_contribution made in property is the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs that is no less the general_rule if the charitable_contribution is of a partial interest in property sec_1_170a-7 income_tax regs including a perpetual conservation restriction such as the easement sec_1 170a- h income_tax regs the preferred way of determining fair_market_value is by applying the marketplace standard found in the regulations to the property contributed see sec_1 170a- c income_tax regs fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts in the absence of a well-established market for property of the type contributed however the marketplace standard of the regulations may be difficult to apply see eg 87_tc_892 unfortunately since most open-space easements are granted by deed_of_gift there is rarely in this case the contributed_property if any is the difference between the fair_market_value of the easement and the amount_realized from the sale see supra sec iv a a determination of the fair_market_value of the contributed_property if any independent of an examination of the fair_market_value of the easement and the amount_realized from the sale would be difficult at best therefore we shall determine the fair_market_value of the easement and derive the fair_market_value of the contributed_property if any therefrom an established market from which to derive the fair_market_value in the case of a perpetual conservation restriction if the market for such restrictions is not well established it is usually necessary to value the restriction by applying a before and after analysis ie a comparison of the fair_market_value of the donor's property unencumbered by the restriction with the fair_market_value of the property after the conveyance of the restriction with any diminution of value to be ascribed to the fair_market_value of the restriction see eg symington v commissioner supra pincite n which states as follows this method has been approved by the internal_revenue_service see revrul_73_339 1973_2_cb_68 as clarified by revrul_76_376 1976_2_cb_53 and endorsed by congress in connection with the adoption of the tax treatment extension act of see s rept 1980_2_cb_599 nothing in sec_1_170a-14 income_tax regs the pcr valuation regulation contradicts that analysis indeed the pcr valuation regulation adopts the serial approach described if no substantial record of market-place sales is available to use as a meaningful or valid comparison the general_rule is a before and after approach respondent however argues that the second substantive sentence of the pcr valuation regulation see supra sec ii which sets forth the marketplace sales analysis is the beginning and end of the inquiry into the fair_market_value of the easement notwithstanding evidence to support a finding that sales of development rights in howard county occur in an inhibited market respondent thus seeks to preclude petitioners from using appraisal evidence to establish a greater value we believe that respondent's interpretation of the regulation is misguided the first substantive sentence of the pcr valuation regulation see supra sec ii establishes the general_rule that the value of the contribution under sec_170 of a perpetual conservation restriction is the fair_market_value of the restriction at the time of contribution when there is evidence to support a finding that marketplace sales of such restrictions are unreliable blind application of the second substantive sentence which provides a method for determining the amount required by the rule_of the first substantive sentence would ignore the purpose of the regulation essentially respondent' sec_4 respondent's interpretation of the pcr valuation regulation would produce indefensible results in the context of an easement market consisting only of bargain sales such as a governmental program with a price limitation for example assume that petitioners' assertions are correct and that howard county pays no more than to percent of the fair_market_value of easements pursuant to the program respondent's interpretation of the regulation would lead to the conclusion that the first participant in the program assuming the absence of any other similar governmental programs and of evidentiary problems may employ before and after valuation to establish the fair market continued interpretation of the pcr valuation regulation narrowly focuses on whether there exists a substantial record of sales of comparable easements irrespective of whether a comparison of the sale of the subject easement to such sales of comparable easements would yield the proper amount of the deduction under sec_170 that misguided approach fails to recognize that a substantial record of sales of comparable easements must provide a meaningful or valid comparison to be considered a record of comparable sales sec_1_170a-14 income_tax regs third substantive sentence the meaningful or valid comparison standard serves the purpose of determining the proper amount of the deduction under sec_170 by establishing the fair_market_value of the contributed_property rights and does not serve the function of determining some market_value of the subject easement as an independent objective indeed other portions of the pcr valuation regulation support that assertion in the case of a charitable_contribution of a perpetual conservation restriction covering a portion of the contiguous property owned by a donor and the donor’s family the amount of the deduction under sec_4 continued value of the easement conveyed because of the nonexistence of comparable sales records but the 100th participant would be limited to establishing a value for the easement conveyed that is no more than to percent of its fair_market_value is the difference between the fair_market_value of the entire contiguous parcel of property before and after the granting of the restriction sec_1_170a-14 income_tax regs fourth substantive sentence sales of easements comparable to the donated easement covering a portion of the contiguous property owned by the donor and the donor’s family and thus the market_value of such easements are irrelevant in conclusion we must examine the applicability of the second substantive sentence of the pcr valuation regulation in light of its role in determining the proper amount of the deduction under sec_170 therefore we are not required to accept the substantial record of sales of development rights to howard county under the program as determinative of the fair_market_value of the easement when there is evidence to support a finding that those sales occur in an inhibited market d uninhibited markets notwithstanding the establishment of a market to which reference may be had for sales data such data may not yield a demonstration of the fair_market_value of a particular property or an interest in property if general conditions or those affecting particularly the sales that have actually transpired do not fairly reflect the circumstances surrounding the specific property to be valued 43_bta_551 that general proposition limiting the use of market data was established early in the development of the tax law by the court_of_appeals for the third circuit in 24_f2d_191 3d cir with respect to shares of stock the fair market price or value of stock at a particular time is a question of fact to be determined from all the circumstances market price implies the existence of a market of supply and demand of sellers and buyers sales are always evidence of a market price but the statute requires that in ascertaining the gain derived from the sale there must be not simply a market price but a fair market price sales made at a particular time and place may be significant but the price paid is not necessarily decisive of fair market price or value the fact of sales in itself and without regard to the circumstances under which the sales were made does not conclusively establish either statutory fair market price or value sales made under peculiar and unusual circumstances such as sales of small lots forced sales and sales in a restricted market may neither signify a fair market price or value nor serve as the basis on which to determine the amount of gain derived from the sale in such cases resort must be had to evidence to determine fair value offers made in good_faith and opinions of intelligent men experienced in the business are admissible to show fair value accord eg 104_tc_584 generally best evidence of value is actual sales however prices obtained at forced sales at public auctions or in restricted markets may not be the best criteria of value particularly when other evidence shows that the property would sell at a higher price under different circumstances we have found sales data not to be indicative of fair_market_value where property was sold to the highest bidder at an unrestricted auction with no minimum bid or number of bids required and there was evidence that the property had an intrinsic value far in excess of the auction sales_price and could have been sold under other circumstances at a considerably higher price 44_tc_801 see also stollwerck chocolate co v commissioner 4_bta_467 nor is the evidence of the price at which some of the stock of the taxpayer was sold to the public sufficient in our minds to establish the value either of the stock or assets acquired in the absence of some showing as to the manner and volume in which sales were made in 31_bta_483 we rejected as determinative of the fair_market_value of certain common_stock a price known to be a low one purposely made so to secure the good will of former stockholders and give them a chance to recoup their prior losses on brief respondent recites petitioners contend that the cash paid_by howard county for the development rights to their property does not represent the fair_market_value of the development rights this argument is largely based on two factors petitioners did not believe the cash payments represented the fair_market_value of the property conveyed and howard county did not intend to pay them fair_market_value for their easement in response respondent concedes that petitioners’ evidence as to the subjective beliefs of the parties petitioners and howard county is persuasive on the issue of donative_intent see supra sec iv a we take that response as a concession by respondent that petitioners and the county intended a bargain sale ie a part sale part gift certainly that conclusion is supported by the testimony of petitioner charles browning the dollar_figure an acre received for the easement couldn’t possibly represent the fair_market_value of the easement and donna mennitto administrator of the program it was never the intention of the county to pay the full easement value and we do not believe that we ever did with the information that we had available and thus we accept respondent’s concession and so find moreover we believe that the record supports a finding that under the program generally at the time petitioners conveyed the easement to the county and before participants in the program intended to make a gift to the county by way of a bargain sale of development rights we have the testimony of two participants in the program as to that point petitioner charles browning and his neighbor gene mullinix in addition mr mullinix who was a chairman of the board that supervised the program and served on that board for years testified that the board that ran the program never paid full fair_market_value for any easement that it purchased under the program ms mennitto’s testimony as to the procedures followed to implement the program including publication of the program public hearings at which properties offered to the program were presented for comment the limitations on what the county would pay and the appraisal process designed to insure that the county did not pay the full amount of the value of the development rights indicated by that appraisal all convince us that participants in the program generally intended to make a gift to the county by way of a bargain sale of development rights and we so find of course our finding that participants in the program intended a bargain sale is not determinative that there was a bargain sale nevertheless it is determinative that the universe of sales to the county under the program does not represent a universe populated with sellers all of whom or perhaps even any of whom were looking for the best deal highest price possible sales data from that universe thus are not reflective of a market populated by buyers and sellers each trying to maximize profits by searching for the lowest buyers or highest sellers price possible any market price based on evidence from that market is not a market price fairly reflective of the price the easement would fetch in an uninhibited market it is not a fair market price within the meaning of heiner v crosby f 2d pincite nor are the sales market-place sales within the meaning of sec_1 170a- h i income_tax regs available to use as a meaningful or valid comparison to the sale of the easement e before and after valuation introduction the market for sales of development rights to the county under the program was not an uninhibited market but was a market characterized by sellers intending to make gifts to the county by way of bargain sales therefore petitioners are entitled to show the fair_market_value of the easement by evidence of the fair_market_value of the land before and after the conveyance of the easement sec_1_170a-14 income_tax regs third substantive sentence we shall now consider the expert testimony presented by both parties with respect to those values after value the parties' expert appraisers messrs sapperstein for petitioners and lipman for respondent agree that the highest_and_best_use of the land after the conveyance of the easement to the county is as a farm both experts value the land subject_to the easement at dollar_figure therefore we find that the after value of the land subject_to the easement on the conveyance date was dollar_figure before value messrs sapperstein and lipman also agree that the highest_and_best_use of the land before the conveyance of the easement to the county was for development into single family residential lots both appraisers look to sales_price data from sales of comparable properties sold for residential development purposes to determine the value of the land before conveyance of the easement mr lipman is of the opinion that the comparison should be made on both a per acre and per raw lot basis he reports however unfortunately at least from the standpoint of this appraisal we do not have an engineer’s estimate of lot yield for the subject property accordingly we will depend primarily on value from a per acre perspective mr lipman is of the opinion that the value of the land before conveyance of the easement was dollar_figure an acre for a total value of dollar_figure mr sapperstein did not think that a dollars-an-acre basis was a proper basis for reaching a conclusion as to the value of the land because in his opinion knowledgeable buyers of the subject property type are typically interested in the development potential of the property and are concerned with the property’s yield by determining the number of lots that can be developed on the subject property we remove from the appraisal problem any subjectivity related to the property’s physical characteristics ie shape topography wetlands and other possible development constraints thus a comparison can be made on a value per lot basis with the comparable sales requiring adjustment for location site orientation and accessibility mr sapperstein is of the opinion that the value of the land before conveyance of the easement to the county was dollar_figure a lot based on the benning report mr sapperstein assumed that either or lots could be developed on the land and accordingly has the opinion that the value of the land before conveyance of the easement to the county is either dollar_figure or dollar_figure both messrs lipman and sapperstein are well qualified and provided us with helpful testimony they both used sales of comparable properties to value the land before the conveyance of the easement to the county indeed they relied on many of the same sales of comparable properties in reaching their respective conclusions they agree that a dollar-a-lot basis is an appropriate basis for comparison because mr lipman did not have an engineer’s estimate of lot yield he did not make a dollar-a-lot comparison but instead relied on a dollar-an-acre comparison messrs lipman and sapperstein reach different conclusions which are difficult to reconcile because of the different basis of comparison adopted by each we are not persuaded by mr sapperstein that a dollar-a-lot basis is necessarily superior to a dollar-an-acre basis for making comparisons we would have preferred to have each expert use both mr lipman however at trial agreed that a knowledgeable buyer of the property would buy this property based on a lot yield as opposed to an acreage basis and in his report stated that a value of dollar_figure a lot is well supported by the market data since the parties' experts appear to be in relative agreement as to the value of the lots that the land would yield sapperstein dollar_figure a lot lipman dollar_figure a lot we shall derive the before value of the land by multiplying a dollar-a-lot value by the land's lot yield in addition we shall accept although mr lipman derived the dollar_figure a lot value by dividing his appraisal value of the land based on a dollar_figure an acre appraisal of the land by his estimate of the number of lots the land would yield mr lipman testified that the dollar_figure a lot value would not change even if the land yielded more than lots it appears that mr lipman would multiply any dollar-a-lot value by the land's lot yield minus one lot because of the lot underlying the improvement mr lipman testified as follows if you divide into dollar_figure acres you get lots i used lots and mr browning owns the house under which is another lot which he has at the beginning of the day and he has at the end of the day so all he is giving away i sec_12 lots and you then follow the math lots times dollar_figure gives you a number and if you take dollar_figure acres times big_number an acre which is the after value which i think everybody agrees to the difference ie the value of the development rights is dollar_figure which is my number we believe however that petitioners' retention of certain rights with respect to the lot underlying the improvements does not warrant reducing lot yield for that lot in calculating the land's before value adjusting the before value of the land in the manner advanced by mr lipman would undermine the basic mechanics of the before and after valuation calculation which is a method used to derive the value of the easement by measuring the difference between the before and after values of the land both at the land's highest_and_best_use any adjustment for continued mr sapperstein's value of dollar_figure a lot because it was derived from his analysis using a dollar-a-lot comparison and not from a calculation derivative of a dollar-an-acre comparison ie mr lipman's dollar-a-lot value we shall now address the principal point of contention between the parties the lot yield of the land based on the benning report mr sapperstein assumes that the land could be developed into either or residential lots mr benning is of the opinion that if the land were developed in conjunction with either or both of the adjacent tracts of land the barnes tract and the mullinix tract certain land exchanges would be undertaken that would increase lot yield and other efficiencies would be obtained which would allow lots to be developed on the land in the absence of such joint development mr benning is of the opinion that only lots could be developed on the land mr lipman opined that lots could be developed on the land but stated that the effective lot yield of the land is lots including the lot underlying the improvement in determining both the highest_and_best_use of a parcel of land and the fair_market_value of the parcel resulting from such use the use of the parcel in conjunction with other parcels may continued petitioners' retention of rights with respect to the lot underlying the improvements would properly be reflected in the after value of the land be taken into account see 409_us_488 citing 292_us_246 dorsey v commissioner tcmemo_1990_242 with respect to the charitable_contribution of a facade easement the fair_market_value of the easement should be based on the highest_and_best_use for the property on its valuation_date including potential development in olson v united_states supra pincite the supreme court noted however elements affecting value that depend upon events or combinations of occurrences which while within the realm of possibility are not fairly shown to be reasonably probable should be excluded from consideration for that would be to allow mere speculation and conjecture to become a guide for the ascertainment of value--a thing to be condemned in business transactions as well as in judicial ascertainment of truth had petitioners not conveyed the easement to the county certainly there was the potential for their developing the land together with either or both of messrs barnes and mullinix mr mullinix testified regarding joint action with petitioners and the parties have stipulated that although mr barnes did not testify his testimony would have been consistent with the testimony of mr mullinix mr mullinix testified that there were benefits to either developing the properties jointly or jointly participating in the program he testified that there was no written or enforceable agreement for joint action and that there was some talk about mr barnes and mr browning’s developing their tracts together and his not participating although that would have put him between a rock and a hard place mr mullinix testified that his preference was to participate in the program and that in fact he petitioners and mr barnes did do so in petitioners have failed to convince us that had they not participated in the program joint development was reasonably probable mr mullinix was a chairman of the board that supervised the program and served on that board for years we think that he was strongly motivated to participate in the program and would have borne some sacrifice to do so from the stipulation that mr barnes’ testimony would have been consistent with that of mr mullinix we are unwilling to conclude that joint development between petitioners and mr barnes was reasonably probable had petitioners decided to develop the land we believe that had petitioners decided against selling the easement to the county the development of lots on the land was not reasonably probable we have considered the testimony of all the experts and although mr lipman has raised some question in our mind as to the suitability of the land for lots on account of soil conditions and access we have not been persuaded to disregard mr benning’s testimony which we found competent and generally persuasive as to the lot scenario accordingly we find that the land was capable of being developed into residential lots at dollar_figure a lot the value of the land before conveyance of the easement to the county would be dollar_figure on a dollar-a-lot basis which is mr sapperstein’s opinion on the basis of the lot scenario therefore we find that the before value of the land on the conveyance date was dollar_figure conclusion both of the parties' expert appraisers messrs lipman and sapperstein rejected the purchase prices paid_by howard county under the program as evidence of the fair_market_value of any of the development rights conveyed to the county including the easement conveyed by petitioners we have considered the before and after valuation opinions of the parties' experts and conclude that the fair_market_value of the easement on the conveyance date was dollar_figure v analysis of the amount_realized from the sale of the easement respondent argues that in addition to the cash payments received and to be received by petitioners from howard county petitioners received other valuable consideration the record of this case makes clear that petitioners conveyed the development rights easement to howard county with the expectation of receiving valuable benefits including cash and anticipated charitable_contributions respondent argues that the value of tax_deferral received from the installment_sale of the easement to the county the tax-free nature of the interest on the county’s debt and the value of the charitable_contribution_deduction all must be subtracted from the fair_market_value of the easement in determining the amount of any gift to the county respondent is mistaken as stated supra sec iv a the gift portion of a bargain sale is measured by the difference between the fair_market_value of the property and the amount_realized from the sale the tax consequences described are not part of the amount_realized see sec_1001 respondent’s argument suggests that a taxpayer making a gift of stock worth dollar_figure to a charitable_organization may be entitled to a charitable_contribution_deduction of some lesser amount on account of the economic value of the deduction that suggestion is untenable the regulations provide explicitly that if a charitable_contribution is made in property the amount of the contribution is the fair_market_value of the property sec_1_170a-1 income_tax regs respondent's reliance on 36_tc_896 affd 309_f2d_373 9th cir is misplaced in dejong this court found that a portion of the claimed charitable_contribution was made in anticipation of the charitable_organization providing free schooling to the taxpayers' children the cost of that education reduced the amount of the charitable_contribution in this case howard county and petitioners merely structured the easement conveyance in a manner that allowed petitioners to take advantage of certain tax benefits conferred by congress none of the tax consequences enjoyed by petitioners constitutes consideration that is to be taken into account in determining the amount_realized by petitioners on the sale of the easement respondent has not argued that if we fail to find that any of the tax consequences constitutes consideration the consideration received by petitioners in consideration of the conveyance of the easement to the county was other than dollar_figure accordingly we find that in consideration of conveying the easement to the county petitioners received dollar_figure vi conclusion on the conveyance date petitioners made a charitable_contribution to the county in the amount of dollar_figure dollar_figure- dollar_figure decisions will be entered for petitioners
